Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Specifically, Representative Claim 1 recites:
A method for predicting a gas content in transformer oil based on a joint model, comprising: 
step 1 of obtaining an original concentration time series of gas to be predicted related to a failure; 
step 2 of performing empirical mode decomposition (EMD) on the original concentration time series to obtain a plurality of intrinsic mode function (IMF) components and 1 remaining component, performing local mean decomposition (LMD) on the original concentration time series to obtain a plurality of product function (PF) components and 1 residual component; 
step 3 of applying a deep belief network (DBN) on each one of the IMF components and the remaining component and each one of the PF components and the residual component respectively to obtain a concentration prediction result of a next moment; 
step 4 of performing linear superposition and reconstruction on concentration prediction results of a same moment of each of the IMF components and the remaining component to obtain an EMD single-step prediction value, performing the linear superposition and reconstruction on prediction results of a same moment of each of the PF components and the residual component to obtain an LMD single-step prediction value; 
step 5 of performing multi-step extended prediction on the EMD single-step prediction value and the LMD single-step prediction value to obtain a concentration prediction value of the original concentration time series of a plurality of subsequent moments.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims 1-17 belong to one of the statutory classes of a product/process.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical processes (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity, and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the limitations of steps 2, 4 and 5 are treated by the Examiner as belonging to mathematical process grouping, and limitations of steps 1 and 3 are treated as mere data gathering and extra solution activity recited in generality.
Similar analysis is applied to the abstract ideas of Claim 8. 
	Specifically, Claim 8 recites:
A system for predicting a gas content in transformer oil based on a joint model, comprising: 
a data acquisition module, configured to obtain an original concentration time series of gas to be predicted related to a failure; 
a sub-series decomposition module, configured to perform empirical mode decomposition (EMD) on the original concentration time series to obtain a plurality of intrinsic mode function (IMF) components and 1 remaining component, perform local mean decomposition (LMD) on the original concentration time series to obtain a plurality of product function (PF) components and 1 residual component; 
a single component prediction module, configured to apply a deep belief network (DBN) on each one of the IMF components and the remaining component and each one of the PF components and the residual component to obtain a concentration prediction result of a next moment; 
a superposition and reconstruction module, configured to perform linear superposition and reconstruction on concentration prediction results of a same moment of each of the IMF components and the remaining component to obtain an EMD single-step prediction value, perform the linear superposition and reconstruction on prediction results of a same moment of each of the PF components and the residual component to obtain a LMD single-step prediction value; 
a prediction result determination module, configured to perform multi-step extended prediction on the EMD single-step prediction value and the LMD single-step prediction value to obtain a concentration prediction value of the original concentration time series of a plurality of subsequent moments.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
For example, the limitations of “configured to perform empirical mode decomposition (EMD) on the original concentration time series to obtain a plurality of intrinsic mode function (IMF) components and 1 remaining component, perform local mean decomposition (LMD) on the original concentration time series to obtain a plurality of product function (PF) components and 1 residual component”, “configured to perform linear superposition and reconstruction on concentration prediction results of a same moment of each of the IMF components and the remaining component to obtain an EMD single-step prediction value, perform the linear superposition and reconstruction on prediction results of a same moment of each of the PF components and the residual component to obtain a LMD single-step prediction value,” and “configured to perform multi-step extended prediction on the EMD single-step prediction value and the LMD single-step prediction value to obtain a concentration prediction value of the original concentration time series of a plurality of subsequent moments” are treated by the Examiner as belonging to mathematical process grouping, and limitations of “configured to obtain an original concentration time series of gas to be predicted related to a failure” and “configured to apply a deep belief network (DBN) on each one of the IMF components and the remaining component and each one of the PF components and the residual component to obtain a concentration prediction result of a next moment” are treated as mere data gathering and extra solution activity recited in generality.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1:
“A method for predicting a gas content in transformer oil based on a joint model”; step 1 of obtaining an original concentration time series of gas to be predicted related to a failure.
In Claim 8:
“A system for predicting a gas content in transformer oil based on a joint model”;
a data acquisition module, configured to obtain an original concentration time series of gas to be predicted related to a failure;
a sub-series decomposition module;
a single component prediction module;
a superposition and reconstruction module;
a prediction result determination module.
In Claim 1, the additional element in the preamble “A method for predicting a gas content in transformer oil based on a joint model” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. A step of obtaining an original concentration time series of gas to be predicted related to a failure is mere data gathering step and adds insignificant extra-solution activity to the judicial exception.
In Claim 8, the additional element in the preamble “A system for predicting a gas content in transformer oil based on a joint model” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. Generally-recited elements “a data acquisition module”, “a sub-series decomposition module”, “a single component prediction module”, “a superposition and reconstruction module”, and “a prediction result determination module” are not meaningful and are not qualified as particular machines.  A step of obtaining an original concentration time series of gas to be predicted related to a failure is mere data gathering step and only adds insignificant extra-solution activity to the judicial exception.
According to MPEP 2106.05(g)(3): (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis), such as CN108663501A to Chen et al. that discloses the data acquisition module, the single component prediction module, the prediction result determination module; CN106055888B to Huang et al. discloses the sub-series decomposition module, and the superposition and reconstruction module.
The independent claims 1 and 8, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7 and 9-17 are similarly ineligible. Claims 2-7 and 9-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.

Allowable Subject Matter
Claims 1 and 8 include the allowable subject matter. If the 101 issues are resolved, Claims 1, 8, and dependent claims 2-7 and 9-17 would be allowable.
The closest art references are:
1. CN108663501A to Chen et al. (hereinafter Chen) discloses a method and a system for predicting the concentrations of dissolved gases in transformer oil and specifically discloses obtaining the historical (i.e. original) data on gas concentration, i.e. the preamble and the step 1 of the method of Claim 1 and the preamble and the first limitation of Claim 8 (see abstract and para 0017) (“a data acquisition module, configured to obtain an original concentration time series of gas to be predicted related to a failure); 
2. US20210010893 to Jiang et al. (hereinafter Jiang). Jiang discloses the device and method for pipeline leak detection based on the variational mode decomposition, and specifically discloses the following features (see para 0004, 0012, 0022, 0043), i.e. step 2 of the method of Claim 1 and the second limitation of Claim 8 (“a sub-series decomposition module, configured to perform empirical mode decomposition (EMD) on the original concentration time series to obtain a plurality of intrinsic mode function (IMF) components and 1 remaining component, perform local mean decomposition (LMD) on the original concentration time series to obtain a plurality of product function (PF) components and 1 residual component”);
3. US20120317058 to Abhulimen (hereinafter Abhulimen) discloses a method for predicting risk and designing safety management systems of complex production and process systems, and specifically discloses the following features (see para 0051, 0057, and 0069), i.e. step 3 of Claim 1 and the third limitation of Claim 8 (“a single component prediction module, configured to apply a deep belief network (DBN) on each one of the IMF components and the remaining component and each one of the PF components and the residual component to obtain a concentration prediction result of a next moment”).
The references of Chen, Jiang and Abhulimen do not disclose: steps 4 and 5 of Claim 1 and the following limitations of Claim 8:
“a superposition and reconstruction module, configured to perform linear superposition and reconstruction on concentration prediction results of a same moment of each of the IMF components and the remaining component to obtain an EMD single-step prediction value, perform the linear superposition and reconstruction on prediction results of a same moment of each of the PF components and the residual component to obtain a LMD single-step prediction value”; 
“a prediction result determination module, configured to perform multi-step extended prediction on the EMD single-step prediction value and the LMD single-step prediction value to obtain a concentration prediction value of the original concentration time series of a plurality of subsequent moments”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/           Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863